EXHIBIT 3 JOINT FILING AGREEMENT In accordance with Rule 13(d)-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with each other of the attached statement on Schedule 13D and to all amendments to such statement. IN WITNESS WHEREOF, the undersigned hereby executed this Agreement as of this 15th day of October, 2010. /s/ Eric Weider ERIC WEIDER WEIDER HEALTH AND FITNESS By: /s/ Eric Weider Name: Eric Weider Title: President and Chief Executive Officer MLE Holdings Company By: /s/ Eric Weider Name: Eric Weider Title: President
